Citation Nr: 1726036	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  17-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, North Carolina


THE ISSUE

Entitlement to a clothing allowance for the year 2015, due to use of a back brace.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 decision issued by the Department of Veterans Affairs (VA) Medical Center in Fayetteville, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has affirmatively asserted that the back brace used as a prosthetic for his service-connected back disability causes wear and tear to his clothing, and there is no specific medical or lay evidence of record to the contrary.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a clothing allowance for the year 2013, due to the use of a back brace, have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, 38 C.F.R. § 3.810 (a) authorizes a clothing allowance if an examination or hospital report establishes, or the Under Secretary for Health or a designee certifies, that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810 (a)(1).  The Board notes that this regulation does not require that a brace have exposed metal or even exposed plastic inserts; it simply indicates that it must tend to wear and tear clothing.  Id.

38 C.F.R. § 3.810 (a) also authorizes a clothing allowance where the Veteran uses medication prescribed by a physician for a service-connected disability that causes irreparable damage to the veteran's outer garments.

The Veteran seeks entitlement to an annual clothing allowance on the basis that the back brace prescribed by VA for his service-connected back disability tends to wear and tear his clothing.  The record confirms, in pertinent part, that the Veteran is service-connected for a lumbar spine disability, currently rated as 40 percent disabling, and a cervical spine disability, currently rated as 20 percent disabling.

In a March 2017 statement of the case, the Supervisory Prosthetic Representative stated that the Veteran's prescribed back brace is covered with soft cloth and rubberized materials with no exposed metal or rigid stays.  However, the Veteran argued in his substantive appeal that he has been prescribed numerous back braces since 2004, which have been similarly covered, but, similar to the previous braces, the back brace prescribed in 2015 "caused very much wear and tear" to his clothing.

Based on a careful review of the record, the Board finds that a clothing allowance is warranted for the year 2015 as a result of the Veteran's use of a back brace.  VA treatment records confirm that the Veteran has been prescribed a back brace for his lumbar spine disability.  As the Veteran wore the back brace in 2015, along with his clothing, he is competent to state whether it resulted in wear and tear to his clothes, and his affirmative statements constitute persuasive evidence in favor of his claim.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

There is no indication that any qualified medical professional has made a specific assessment of whether the Veteran's prescribed back brace in 2015 actually resulted in wear and tear to his clothing.  Thus, weighing the lack of a medical finding against the Veteran's specific, competent lay assertion, the evidence is at least in equipoise concerning whether the back brace caused wear and tear to his clothing in 2015.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the criteria for the award of a clothing allowance for the year 2015 for the Veteran's back brace have been met.  C.F.R. §§ 3.102, 3.810(a)(1).


ORDER

Entitlement to a clothing allowance for the year 2015 is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


